DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the word “connector” as found in claim 6 lacks antecedent basis in the specification. The word connector is only used to describe the “barrel plug connector”, which is not what the applicant intends on referencing based on discussions held in an interview with the applicant’s representative. The examiner notes that it appears that the soldered connection as described in paragraph 0050 of the specification is what is intended.
Claim Objections
Claims 6 and 23 are objected to because of the following informalities:
Claim 6 recites the limitation “wherein the an end of the electrical power cable” on lines 2-3. The examiner believes that this should read “wherein an end of the electrical power cable”.
Claim 23 recites the limitation “and wherein the first electrical power cable that is connected, via the connector, to the second electrical power cable” on lines 4-5. The examiner notes that this appears to be improper grammar and believes that this should recite “and wherein the first electrical power cable is connected, via the connector, to the second electrical power cable”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim recites the limitation “the second end is routed through the bottom rail” on line 3. This is not described in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, as figs. 9a and 9b do not show the second end “routed through the bottom rail”, but rather the second end merely approaching the bottom rail.  The specification also fails to have any disclosure of the second end being “routed through the bottom rail”, and only describes “an electrical power cable 185 having a plug at respective ends for plugging one end into a DC power source (e.g., electrical power outlet or electrical socket typically located in the wall of a building) and the opposite end (e.g., barrel connector plug) plugged into the electronic port 15” and “the photo voltaic cells 180 electrically connected to the electronic port 150 of the bottom rail 110 via a dedicated electrical power cable 186.” The originally filed drawings and specification fail to provide support for the second end of the power cable being routed in any way through the bottom rail.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10-12, 20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pereira (US 20190277087).
The examiner notes that in an interview with the applicant’s representative, the inventor intends to direct the claims towards the embodiment of Figures 9A and 9B. In order to achieve compact prosecution, the examiner is interpreting claim 1 with these features in mind.
Regarding claim 1, Pereira teaches (figure 10) a motorized window covering assembly (10) comprising: a head rail (12); a bottom rail (18); a window covering (14) extending from the head rail to the bottom rail; a power storage device (28) located at the head rail; an electronic port (30 on the bottom rail); first electrical conductors (40) configured to electrically connect the power storage device to the electronic port (paragraph 0068, lines 1-9); a photo voltaic cell (22 on the bottom), and an electrical power cable (the portion that connect the PV cell to the power storage device 24 as discussed in paragraph 0068, as well as the portion the connects the electric port to the power storage device 24 as discussed in paragraph 0068) that connects the photo voltaic cell (22 on the bottom) to the electronic port (the PV cell can charge the power storage device 24, as can an input into the electric port, therefore they are all electrically connected) such that the photo voltaic cell (22 on the bottom) is electrically connected to the power storage device (28) by being connected to the electronic port (30 on the bottom rail) that, in turn, is connected to the power storage device (28) via at least the first electrical conductors (40, it is noted that because the electric port, PV cell, and power storage device are all electrically connected, there is a path electricity can take that originates at the PV cell and travels the wires to the back of the electric port, then from the electric port to the power storage device).
Regarding claim 2, Pereira teaches (figure 10) that the power storage device (28) is mounted: (i) interiorly to the head rail (figure 10).
Regarding claim 10, Pereira teaches (figure 10) that the electronic port (30 on the bottom rail) projects (see definition 3 from thefreedictionary.com below) from an end cap (the side face of the bottom rail) that is secured to the bottom rail.

    PNG
    media_image1.png
    243
    701
    media_image1.png
    Greyscale

Regarding claim 11, Pereira teaches (figure 10) a method for operating a motorized window covering assembly comprising the steps of charging (paragraph 0068, lines 1-9), via an electronic port (30 on the bottom rail) of the motorized window covering assembly, a power storage device (28) of the motorized window covering assembly at any position (the wiring and connections remain the same no matter the position of the bottom rail relative to the head rail) of a bottom rail (18) of the motorized window covering assembly relative to a head rail (12) of the motorized window covering assembly, the motorized window covering assembly comprising a window covering (14) extending from the head rail (12) to the bottom rail (18), first electrical conductors (40) configured to electrically connect the power storage device to the electronic port (paragraph 0068, lines 1-9), a photo voltaic cell (22 on the bottom), and an electrical power cable (the portion that connect the PV cell to the power storage device 24 as discussed in paragraph 0068, as well as the portion the connects the electric port to the power storage device 24 as discussed in paragraph 0068) that connects the photovoltaic cell (22 on the bottom) to the electronic port (the PV cell can charge the power storage device 24, as can an input into the electric port, therefore they are all electrically connected) such that the photo voltaic cell (22 on the bottom) is electrically connected to the power storage device (28) by being connected to the electronic port (30 on the bottom rail) that, in turn, is connected to the power storage device (28) via at least the first electrical conductors (40, it is noted that because the electric port, PV cell, and power storage device are all electrically connected, there is a path electricity can take that originates at the PV cell and travels the wires to the back of the electric port, then from the electric port to the power storage device).
Regarding claim 12, Pereira teaches (figure 10) that the power storage device (28) is mounted: (i) interiorly to the head rail (figure 10).
Regarding claim 20, Pereira teaches (figure 10) that the electronic port (30 on the bottom rail) projects (see definition 3 from thefreedictionary.com above) from an end cap (the side face of the bottom rail) that is secured to the bottom rail.
Regarding claim 23, Pereira teaches that the electrical power cable (the portion that connect the PV cell to the power storage device 24 as discussed in paragraph 0068, as well as the portion the connects the electric port to the power storage device 24 as discussed in paragraph 0068) is a first electrical power cable, wherein the first electrical conductors (40) are part of a second electrical power cable, wherein the photo voltaic cell (22 on the bottom) is electrically connected to a connector (the part that connects the electronic port and electrical power cable, see claim 1 above) of the electronic port (30 on the bottom rail) via the first electrical power cable (paragraph 0068), and wherein the first electrical power cable is connected, via the connector, to the second electrical power cable (40, the battery in the head rail is able to be charged by power provided to the electric port in the bottom rail or via the PV cell in the bottom rail, via elements 40, thus the first electrical power cable must be electrically connected to the second electrical power cable via the connector).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira (US 20190277087), and further in view of Lin (US 7264034).
Regarding claim 3, although Pereira teaches that the first electric conductors (40) are routed through the window covering between the head (12) and bottom rails (18), Pereira does not teach that they are routed through the window covering between the head and bottom rails: (i) along a common path braided or twisted with that of a first lifting cord; (ii) along a dedicated path separate from the first lifting cord; or (iii) the first electrical conductors themselves serve as a second lifting cord.
Lin teaches (figures 2 and 3A) a window covering with a headrail (1), a bottom rail (4), a window covering (3) extending between the headrail and bottom rail, and an electrical conductor (310) that is routed along a common path twisted with that of a first lifting cord (312). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pereira by replacing the window covering and first electrical conductors with that of Lin so that the electrical conductors are routed along a common path twisted with that of the lifting cords. This alteration provides the predictable and expected result of the electrical conductors being secured as to keep them from tangling while in operation.
Regarding claim 4, modified Pereira now teaches that the window covering comprises a plurality of slats (3 from Lin) forming a blind and the electrical conductors are woven between or through the plurality of slats (the electrical conductors are twisted with the lift cords that go through the plurality of slats).
Regarding claim 13, although Pereira teaches that the first electric conductors (40) are routed through the window covering between the head (12) and bottom rails (18), Pereira does not teach that they are routed through the window covering between the head and bottom rails: (i) along a common path braided or twisted with that of a first lifting cord; (ii) along a dedicated path separate from the first lifting cord; or (iii) the first electrical conductors themselves serve as a second lifting cord.
Lin teaches (figures 2 and 3A) a window covering with a headrail (1), a bottom rail (4), a window covering (3) extending between the headrail and bottom rail, and an electrical conductor (310) that is routed along a common path twisted with that of a first lifting cord (312). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pereira by replacing the window covering and first electrical conductors with that of Lin so that the electrical conductors are routed along a common path twisted with that of the lifting cords. This alteration provides the predictable and expected result of the electrical conductors being secured as to keep them from tangling while in operation.
Regarding claim 14, modified Pereira now teaches that the window covering comprises a plurality of slats (3 from Lin) forming a blind and the electrical conductors are woven between or through the plurality of slats (the electrical conductors are twisted with the lift cords that go through the plurality of slats).
Claim(s) 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira (US 20190277087), in view of Lin (US 7264034) and Hall (US 20180323628).
Regarding claim 5, Pereira teaches that the head rail (12) has mounted therein: a motor (26); an axle rod (the tube onto which the shade is wound) rotated by the motor, and a power storage device (28). Pereira does not teach at least two lifting spools mounted to the axle rod; a slip ring supported by the axle rod; and second electrical conductors that are connected, at a lifting spool of the at least two lifting spools, to one or more of the first electrical conductors, are routed via the slip ring, and are connected to the power storage device.
Lin teaches (figures 2 and 3A) a window covering with a headrail (1), a bottom rail (4), a window covering (3) extending between the headrail and bottom rail, a first electrical conductor (310) that is routed along a common path twisted with that of a lifting cord (312), and at least two lifting spools (24) mounted to an axle rod (the rod the spools are connected to) that are rotated by a motor (2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pereira by replacing the window covering, electrical conductors, axel rod, and motorized portion with that of Lin. This alteration provides the predictable and expected result of the window shade being a Venetian style where there is control over how much light enters through the shade.
Although not explicitly stated in the reference, the examiner believes it to be inevitable that Lin also contains a slip ring that is supported by the axle rod, and third electrical connectors that connected at the lifting spool to the first electrical conductors, routed through the slip ring, and then connected to the motor, which after the modification would be connected to the power storage device in the top rail. Without this slip ring, the first electrical connectors would get tangled and wound as the window covering is raised. If this is not found to be inevitable, the examiner notes that Hall ‘628 teaches (figure 2) a motorized window covering with a head rail (140) a slip ring (210), and a first electrical conductor (see annotated fig. 2 below) and a second electrical conductor (see annotated fig. 2 below) that is connected at a lifting spool (200), to one or more of the first electrical conductors (the connection uses the lifting spool, see annotated fig. 2 below), is routed via the slip ring (210), and is connected to a power storage device (160, paragraph 0021 lines 40-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pereira by adding a slip ring, and second electrical conductors that are connected, to the lifting spools of the at least two lifting spools, to one or more of the first electrical connectors and are routed via the slip ring, and are connected to the power storage device, the slip wring being supported by the axle rod. This alteration provides the predictable and expected results of the electrical conductor being able to connect to the battery via the slip ring, without the conductor being wound around the lifting spool, reducing wear and tear.

    PNG
    media_image2.png
    645
    677
    media_image2.png
    Greyscale

Regarding claim 15, Pereira teaches that the head rail (12) has mounted therein: a motor (26); an axle rod (the tube onto which the shade is wound) rotated by the motor, and a power storage device (28). Pereira does not teach at least two lifting spools mounted to the axle rod; a slip ring supported by the axle rod.
Lin teaches (figures 2 and 3A) a window covering with a headrail (1), a bottom rail (4), a window covering (3) extending between the headrail and bottom rail, a first electrical conductor (310) that is routed along a common path twisted with that of a lifting cord (312), and at least two lifting spools (24) mounted to an axle rod (the rod the spools are connected to) that are rotated by a motor (2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pereira by replacing the window covering, electrical conductors, axel rod, and motorized portion with that of Lin. This alteration provides the predictable and expected result of the window shade being a Venetian style where there is control over how much light enters through the shade.
Although not explicitly stated in the reference, the examiner believes it to be inevitable that Lin also contains a slip ring that is supported by the axle rod. Without this slip ring, the first electrical connectors would get tangled and wound as the window covering is raised. If this is not found to be inevitable, the examiner notes that Hall ‘628 teaches (figure 2) a motorized window covering with a head rail (140) a slip ring (210), with a first electrical conductor (see annotated fig. 2 below) that is connected at a lifting spool (200), to one or more of the first electrical conductors (the connection uses the lifting spool, see annotated fig. 2 below), is routed via the slip ring (210), and is connected to a power storage device (160, paragraph 0021 lines 40-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pereira by adding a slip ring, to the lifting spools of the at least two lifting spools, to one or more of the first electrical connectors and are routed via the slip ring, and are connected to the power storage device, the slip wring being supported by the axle rod. This alteration provides the predictable and expected results of the electrical conductor being able to connect to the battery via the slip ring, without the conductor being wound around the lifting spool, reducing wear and tear.
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pereira (US 20190277087) in view of Popat (US5760558).
Regarding claim 6, Pereira teaches that the electronic port (30 on the bottom rail) comprises a connector (the part that connects the electronic port and electrical power cable, see claim 1 above), with an end of the electrical power cable (the end connected to the connector) connected to the connector (the part that connects the electronic port electrical power cable), and wherein the electronic port (30 on the bottom rail) is configured to be connected to an external power source (intended use). Pereira does not explicitly teach that the end of the electrical power cable is permanently connected to the connector. 
Popat teaches a motorized window covering assembly with an end of an electrical power cable (129) permanently connected (via soldering, see column 68, lines 56-60) to connectors (the back of the cells has the connectors).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Pereira with the teachings of Popat so that the end of the electrical power cable is permanently connected to the connector. This alteration provides the predictable and expected result of a strong connection between the components that increases the working life of the device.
Claim(s) 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira (US 20190277087) in view of Popat (US5760558) as applied above to claim 6, and further in view of Raymond  (WO0241740).
Regarding claim 7, modified Pereira does not teach that photo voltaic cell is detachably mounted to the bottom rail by a mounting device including: a first section complementary in dimension and shape to the bottom rail receivable therein; and a second section complementary in dimension and shape to the photo voltaic cell receivable therein.
Raymond teaches (figures 5-6) a photo voltaic cell (5) that is detachably mounted (page 14, lines 18-20 of the provided reference) to the bottom rail by a mounting device (115) including: a first section complementary in dimension and shape to the bottom rail receivable therein (the first section is the cavity defined by slots 126); and a second section (the cavity the solar cell (5) fits into) complementary in dimension and shape to the photo voltaic cell receivable therein (figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Pereira by having the photo voltaic cell itself be detachably mounted to the bottom rail by a mounting device including: a first section complementary in dimension and shape to the bottom rail receivable therein; and a second section complementary in dimension and shape to the photo voltaic cell receivable therein as taught by Raymond.  This alteration provides the predictable and expected results of the permanent connection keeping the PV cell from being lost, while being removable to clean the bottom slat. 
Regarding claim 8, modified Pereira includes that Raymond teaches (figures 5-6) that the first section is a first longitudinal channel (the first section is a channel that encompasses the bottom slat, which extends in the longitudinal direction); and the second section is a second longitudinal channel (the second section is a channel that encompasses the solar cell, which extends in the longitudinal direction).
Regarding claim 9, modified Pereira includes that Raymond teaches (figures 5-6) that the second section (the cavity the solar cell (5) fits into) is tilted at an acute angle relative to the first section (the first section is the cavity defined by slots 126).
Claim(s) 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira (US 20190277087) and further in view of Raymond (WO0241740).
Regarding claim 16, Pereira does not teach that the photo voltaic cell is detachably mounted to the bottom rail so as to be camouflaged by the window covering while maximizing insolation. 
Raymond teaches (figures 5-6) a photo voltaic cell (5) that is detachably mounted (page 14, lines 18-20 of the provided reference, see above) to the bottom rail (125 in figure 6) so as to be camouflaged by the window covering while maximizing insolation (this orientation of the solar panel camouflages the panel and allows maximum insolation). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pereira by having the photo voltaic cell is detachably mounted to the bottom rail so as to be camouflaged by the window covering while maximizing insolation as taught by Raymond.  This alteration provides the predictable and expected results of the permanent connection keeping the PV cell from being lost, while being removable to clean the bottom slat. 
Regarding claim 17, modified Pereira includes that Raymond teaches (figures 5-6) that the photo voltaic cell (5) is detachably mounted (page 14, lines 18-20 of the provided reference, see below) to the bottom rail by a mounting device (115) including: a first section complementary in dimension and shape to the bottom rail receivable therein (the first section is the cavity defined by slots 126); and a second section (the cavity the solar cell (5) fits into) complementary in dimension and shape to the photo voltaic cell receivable therein (figure 6).
Regarding claim 18, modified Pereira includes that Raymond teaches (figures 5-6) that the first section is a first longitudinal channel (the first section is a channel that encompasses the bottom slat, which extends in the longitudinal direction); and the second section is a second longitudinal channel (the second section is a channel that encompasses the solar cell, which extends in the longitudinal direction) and is tilted at an acute angle relative to the first section (the cavity defined by slots 126 is at an acute angle relative to the channel that encompasses the solar cell, see fig. 6 of Raymond).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pereira (US 20190277087) in light of Kates (US20060185799).
Regarding claim 22, Pereira teaches that the electrical power cable (the portion that connect the PV cell to the power storage device 24 as discussed in paragraph 0068, as well as the portion the connects the electric port to the power storage device 24 as discussed in paragraph 0068) is a power cable having a first end (connected to the PV cell) and a second end (connected to the electric port), wherein the first end is connected to the photo voltaic cell, and wherein the second end is routed through the bottom rail and connected to the electronic port (as discussed in paragraph 0068). Pereira also discloses a power storage device (24) is between the second end and the electronic port. It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to omit the power storage device (24) since it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. In re Karlson, 136 USPQ 184. This alteration would have been obvious because it wouldn’t change the functionality of the invention, due to the power storage device (24) in the bottom bar being redundant, with there still being a power storage device (28) in the top rail. This is also found to be obvious in light of Kates, which teaches a solar cell (504 in fig. 4b) directly connected to a power management system (301). 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because
the arguments are not commensurate in scope with the rejection, and are not found persuasive.
	The applicant argues that “In particular, Pereira at paragraph [0068] discloses that "power derived from the solar cell 22 or the USB charging port 30 of the smart bottom rail 18 is stored in the rechargeable battery 24 of the smart bottom rail 18 until it is transferred to the rechargeable battery 28 of the headrail 12 to power the motor 26, by way of conductive thread 40 woven into the window treatment fabric 14." Thus, at best, this paragraph discloses that the solar cell 22 and the USB charging port 30 are both connected to the rechargeable battery 24. But there is no disclosure in this paragraph or elsewhere in Pereira about an electrical power cable that connects the solar cell 22 and the USB charging port 30. There is also no disclosure about this electrical power cable-based connection being such that the solar cell 22 is electrically connected to the rechargeable battery 24 or 28 by being connected to the USB charging port 30 that, in turn, is connected to the rechargeable battery 24 or 28. Hence, Pereira does not disclose "an electrical power cable that connects the photo voltaic cell to the electronic port such that the photo voltaic cell is electrically connected to the power storage device by being connected to the electronic port that, in turn, is connected to the power storage device via at least the first electrical conductors" as recited in claim 1 and, similarly, in independent claim 11. Raymond is not cited as curing and as cited does not cure these deficiencies of Pereira.”
	The examiner notes that claims 1 and 11 do not require the electric power cable to be a single cable, thus the electric power cable is interpreted as being made of two portions. The first portion that connect the PV cell to the power storage device 24 as discussed in paragraph 0068, as well as the portion the connects the electric port to the power storage device 24 as discussed in paragraph 0068. With this the electrical power cable connects the solar cell 22 and the USB charging port 30. The examiner also notes that because the electric port, PV cell, and power storage device are all electrically connected, there is a path electricity can take that originates at the PV cell and travels the wires to the back of the electric port, then from the electric port to the power storage device in the upper rail. All the limitations as claimed are found to be taught.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634